             Case 1:21-cr-00217-PGG Document 35 Filed 03/31/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -   -   -    -   -   -   -   -   -       -   -   -   -         X

UNITED STATES OF AMERICA                                               INDCICTMENT

                      - v. -

 STUART FINKELSTEIN,

                      Defendant .

 -   -   -    -   -   -   -   -   -       -   -   -   -         X

                                                           COUNT ONE

                                                          (Mail Fraud )

         The Grand Jury charges:

         1.           From at least in or about 2013 , up to and including at

least in or about 2019 , in the Southern District of New York and

elsewhere , STUART FINKELSTEIN, the defendant , willfully and

knowingly , having devised and intending to devise a scheme and

artifice to defraud, and for obtaining money and property by
                                      t




means of false and fraudulent pretenses , representations, and

promises , for the purpose of executing such scheme and artifice

and attempting so to do, did place in a post office and

authorized depository for mail matter, matters and things to be

sent and delivered by the Postal Service, and did deposit and

cause to be deposited matters and things to be sent and

delivered by private and commercial interstate carriers, and did

take and receive therefrom , such matters and things , and did

cause to be delivered by mail and such carriers , according to
          Case 1:21-cr-00217-PGG Document 35 Filed 03/31/21 Page 2 of 7




the directions thereon, and at the places at which they were

directed to be delivered by the person to whom they were

addressed , such matters and things, to wit, FINKELSTEIN filed or

caused to be filed fraudulent lawsuits pursuant to the Americans

with Disabilities Act (the "ADA") against various places of

public accommodation in Florida and New York on behalf of

individuals who neither authorized those lawsuits nor suffered

any injuries under the ADA to confer standing to sue such

places , in order to obtain cash payments for himself , and caused

correspondence to be mailed from an attorney in New York, New

York in furtherance of his fraudulent scheme.

          (Title 18 , United States Code, Sections 1341 and 2 . )

                                  COUNT TWO

                        (Aggravated Identity Theft)

     The Grand Jury further chargas :

     2.       From in or about 2013 up to and including in or about

2019 in the Southern District of New York and elsewhere , STUART

FINKELSTEIN , the defendant, knowingly did transfer, possess , and

use , without lawful authority , a means of identification of

another person , during and in relation to a felony violation

enumerated in Title 18, United States Code, Section 1028A(c), to

wit , FINKELSTEIN possessed, used , and transferred the personal

identification information of two individuals (" Victim-1 " and

"Victim-2") in connection with the mail fraud scheme charged in

                                       2
          Case 1:21-cr-00217-PGG Document -
                              ------
                                          35-Filed 03/31/21 Page 3 of 7
                                             -- --- - -




Count One of this Indictment.

          (T itle 18 , United States Code , Sections 1028A(a ) (1) ,
                             1028A(b) , and 2 . )

                                 COUNT THREE

                          (Obstruction of Justice)

     The Grand Jury further charges:

     3.       In or about 20 1 9 , in the Southern District of New York

and elsewhere, STUART FINKELSTEIN, the defendant , did corruptly

obstruct , influence , and impede an official proceeding , and

attempted to do so , to wit , FINKELSTEIN offered to return a

portion of a settlement payment , and made materially false

representations to the attorney of a restaurant FINKELSTEIN

sued , in order to cause that attorney to withdraw a motion

pending in the United States District Cou rt for the Southern

District of New York .
                                           .
    (Title 18 , United States Code , Sections 1512(c)(2) and 2 . )

                                  COUNT FOUR

                    (False Declarations Before A Court)

     The Grand Jury further charges :

     4.      On or about March 1, 2019 , in the Southern District of

New York and elsewhere , STUART FINKELSTEIN, the defendant, under

oath and in a declaration , certificate , verification , and

statement made under penalty of perjury pursuant to Title 28 ,

United States Code , Section 1 746 , in a proceeding before and


                                       3
--                   Case 1:21-cr-00217-PGG
     - - - -- -- - - -     - - - --- - - - Document 35 Filed 03/31/21 Page 4 of 7



           ancillary to a court and grand jury of the United States,

           knowingly did make false material declarations , and made and

           used other inf ormation , including books , papers , documents ,

           records , recordings and other materials knowing the same to

           contain false material declarations , to wit , FINKELSTEIN, in a

           declaration that he filed in the United States District Court

           for the Southern District of New York , stated under penalty of

           perjury that Victim- 2 authorized a lawsuit filed under the ADA ,

           when in truth and fact , Victim- 2 had not authorized the lawsuit .

                    (Title 18, United States Code , Sections 1623(a) and 2.)

                                             COUNT FIVE

                               (False Declarations Before A Court)

                    The Grand Jury further charges :

                    5.   On or about April 18 , 2019 , in the Southern District

           of New York and elsewhere , STUART FINKELSTEIN , the defendant ,
                t




           under oath and in a declaration , certificate , verification , and

           statement made under penalty of perjury pursuant to Title 28 ,

           United States Code , Section 1746 , in a proceeding before and

           ancillary to a court and grand jury of the United States ,

           knowingly did make false material declarations , and made and

           used other information, including books, papers , documents ,

           records , recordings and other materials knowing the same to

           contain false material declarations , to wit , FINKELSTEIN, in a

           declaration that he filed in the United States District Court

                                                  4
- - - - ---
                  Case
              - - -- --1:21-cr-00217-PGG
                         ---             Document 35 Filed 03/31/21 Page 5 of 7




          for the Southern District of New York , stated under penalty of

          perjury that Victim- 2 authorized a lawsuit filed under the ADA ,

          when in truth and fact , Victim- 2 had not authorized the lawsuit.

                  (Title 18 , United States Code , Sections 1623(a) and 2 . )

                                    FORFEITURE ALLEGATIONS

                 6.    As a result of committing the offense al l eged in Count

          One of this Indictment , STUART FINKE LSTEIN , the defendant , shal l

          forfeit to the United States , pursuant to Title 18 , United

          States Code , Section 981 (a) (1) (C) and Title 28 United States

          Code , Section 246l(c) , any and all property , real and personal ,

          that constitutes or is derived from proceeds traceable to the

          commission of said offense , including but not limited to a sum

          of money in Un i ted States currency represent i ng the amount of

          proceeds traceable to the commission of said offense .

                 7.    As a result o f committing the offense a\l eged in Count

          Three of this Indictment , STUART FINKELSTEIN , the defendant ,

          s h all forfeit to the Un i ted States , pursuant to Title 18 , United

          States Code , Section 981 (a) (1) (C) and Title 28 United States

          Code , Section 246l(c) , any and all property , real and personal ,

          that constitutes or is derived from proceeds traceable to the

          commission of said offense , including but not limited to a sum

          of money in United States currency representing the amount of

          proceeds t r aceab l e t o the commission of said offe n se.




                                                5
          Case 1:21-cr-00217-PGG Document 35 Filed 03/31/21 Page 6 of 7




                        Substitute Assets Provision

     8.       If any of the above-described forfeitable property , as

a result of any act or omission of the defendant :

              a.   cannot be located upon the exercise of due
                   diligence ;

             b.    has been transferred or sold to , or deposited
                   with , a third person ;

              c.   has been placed beyond the jurisdiction of the
                   Court ;

             d.    has been substantially diminished in value ; or

             e.    has been commingled with other property which
                   cannot be subdivided without difficulty ;

it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section 853(p) and Title 28 , United States

Code , Section 2461(c) , to seek forfeiture of a n y other property

of the defendant up to the value of the above forfeitable

property .

               (Title 18 , United States Code , Section 981 ;
             Title 21 , United States Code , Section 853 ; and
              Title 28 , United States Code , Section 2461 . )




                                                           RAUSS
                                                United    tates Attorney




                                       6
Case 1:21-cr-00217-PGG Document 35 Filed 03/31/21 Page 7 of 7




          Form No. USA- 33s - 274   (Ed.    9 - 25 - 58)




             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                             v.

                   STUART FINKELSTEIN,

                                             Defendant.


                        INDICTMENT

                   21 Cr .          (PGG)

          ( 1 8 U . S . C . §§ 1341 , 1028A(a) (1) ,
       1028A(b) , 1512(c) (2) , 1623(a) , and 2 . )



           J,,ted    AUDREY STRAUSS
                         States Attorney



            u&r:pe,~
